     Case 2:15-cr-00662-ODW Document 625 Filed 10/14/20 Page 1 of 8 Page ID #:4487



 1

 2

 3

 4

 5
                              UNITED STATES DISTRICT COURT
 6
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
 7

 8   UNITED STATES OF AMERICA,                   CR No. 15-662-ODW-5

 9               Plaintiff,                      ORDER SETTING FORTH FACTUAL
                                                 FINDINGS PURSUANT TO
10                    v.                         THE CARES ACT
11   PABLO HERNANDEZ,

12               Defendant.

13

14         The Court, having read and considered the government’s ex parte
15   application for an order setting forth factual findings regarding the
16   necessity of proceeding by video teleconference in this case, hereby
17   issues the following factual findings:
18         (1)   On March 13, 2020, the President of the United States
19   issued a proclamation declaring a National Emergency in response to
20   the COVID-19 (Coronavirus Disease) pandemic.
21         (2)   The Governor of the State of California declared a
22   Proclamation of a State of Emergency to exist in California on March
23   4, 2020.    Health Officers from Los Angeles, Riverside, Orange, San
24   Bernardino, Santa Barbara, San Luis Obispo, and Ventura Counties
25   subsequently issued local emergency orders and proclamations related
26   to public gatherings.
27         (3)   To date, hundreds of thousands of people within the Central
28   District of California have been confirmed to be infected with COVID-
                                             1
     Case 2:15-cr-00662-ODW Document 625 Filed 10/14/20 Page 2 of 8 Page ID #:4488



 1   19 and the number of those infected continues to rise, causing an

 2   emergency pandemic.

 3         (4)   In their continuing guidance, the Centers for Disease

 4   Control and Prevention and other public health authorities have

 5   suggested the public avoid social gatherings in groups of more than

 6   10 people and practice physical distancing (within about six feet)

 7   between individuals to potentially slow the spread of COVID-19.             The

 8   virus is thought to spread mainly from person-to-person contact, and

 9   no vaccine currently exists.

10         (5)   These social distancing guidelines -- which are essential

11   to combatting the virus -- are generally not compatible with holding

12   in-person court hearings.

13         (6)   On March 27, 2020, Congress passed the Coronavirus Aid,

14   Relief, and Economic Security Act (“CARES Act”), which authorized the

15   Judicial Conference of the United States to provide authority to

16   Chief District Judges to permit certain criminal proceedings to be

17   conducted by video or telephonic conference.

18         (7)   Under § 15002(b) of the CARES Act, “if the Judicial

19   Conference of the United States finds that emergency conditions due

20   to the national emergency declared by the President under the

21   National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the

22   Coronavirus Disease 2019 (COVID–19) will materially affect the

23   functioning of either the Federal courts generally or a particular

24   district court of the United States, the chief judge of a district

25   court . . . specifically finds, upon application of the Attorney

26   General or the designee of the Attorney General, or on motion of the

27   judge or justice, that felony pleas under Rule 11 of the Federal

28   Rules of Criminal Procedure and felony sentencings under Rule 32 of

                                           2
     Case 2:15-cr-00662-ODW Document 625 Filed 10/14/20 Page 3 of 8 Page ID #:4489



 1   the Federal Rules of Criminal Procedure cannot be conducted in person

 2   without seriously jeopardizing public health and safety, and the

 3   district judge in a particular case finds for specific reasons that

 4   the plea or sentencing in that case cannot be further delayed without

 5   serious harm to the interests of justice, the plea or sentencing in

 6   that case may be conducted by video teleconference, or by telephone

 7   conference if video teleconferencing is not reasonably available.”

 8         (8)   On March 29, 2020, the Judicial Conference of the United

 9   States made the appropriate findings as required under the CARES Act,

10   finding specifically that “emergency conditions due to the national

11   emergency declared by the President under the National Emergencies

12   Act (50 U.S.C. § 1601, et seq.) with respect to the Coronavirus

13   Disease 2019 (COVID-19) have materially affected and will materially

14   affect the functioning of the federal courts generally.”

15         (9)   On March 29, 2020, the Chief Judge of this District also

16   made the appropriate findings as required under the CARES Act,

17   finding “that felony pleas under Rule 11 of the Federal Rules of

18   Criminal Procedure and felony sentencings under Rule 32 of the

19   Federal Rules of Criminal Procedure cannot be conducted in person

20   without seriously jeopardizing public health and safety.            As a

21   result, if judges in individual cases find, for specific reasons,

22   that felony pleas or sentencings in those cases cannot be further

23   delayed without serious harm to the interests of justice, judges may,

24   with the consent of the defendant or the juvenile after consultation

25   with counsel, conduct those proceedings by video conference, or by

26   telephonic conference if video conferencing is not reasonably

27   available.”    On June 26, 2020, the findings and authorizations in the

28   Order of the Chief Judge No. 20-043 were extended by Order of the

                                           3
     Case 2:15-cr-00662-ODW Document 625 Filed 10/14/20 Page 4 of 8 Page ID #:4490



 1   Chief Judge No. 20-080.      C.D. Cal. Order of the Chief Judge No. 20-

 2   080, In Re: Coronavirus Public Emergency, Use of Video and Telephonic

 3   Conference Technology in Certain Criminal Proceedings, at 1 (June 26,

 4   2020), and further extended on September 23, 2020, in Order of the

 5   Chief Judge No. 20-097.      C.D. Cal. Order of the Chief Judge No. 20-

 6   097, In Re: Coronavirus Public Emergency, Use of Video and Telephonic

 7   Conference Technology in Certain Criminal Proceedings, at 1

 8   (September 23, 2020).      In this Order, the Court found that “the

 9   emergency authority granted under the CARES Act has not been

10   terminated” and, thus, the Court “extend[ed] all findings and

11   authorizations in Order of the Chief Judge No. 20-043 for an

12   additional 90 days unless earlier terminated.”          Id.

13         (10) Through this order, I now find that the guilty-plea hearing
14   in this case cannot be further delayed without serious harm to the
15   interests of justice.      My specific reasons are as follows:
16           a.     On March 23, 2020, the Chief Judge of this District
17         activated The Continuity of Operations (“COOP”) Plan for the
18         Central District of California, closing courthouses in this
19         district to the public except for hearings on criminal duty

20         matters.    The COOP Plan was in effect through and including June

21         22, 2020.

22            b.    On May 28, 2020, the Court adopted The Plan for Phased

23         Resumption of Operations (“Reopening Plan”), outlining three

24         different phases:

25                     i. Phase 1 began on June 1, 2020.       During this Phase,

26         certain staff were permitted to return to this District’s

27         courthouses to prepare for limited in-court hearings.

28                    ii. Phase 2 began on June 22, 2020.       During this Phase,

                                           4
     Case 2:15-cr-00662-ODW Document 625 Filed 10/14/20 Page 5 of 8 Page ID #:4491



 1         which remains ongoing, individual judges have the discretion to

 2         hold in-court hearings in any criminal matter.          They may also

 3         continue to hold hearings by video and telephonic conference.

 4         Nevertheless, judges are not permitted to conduct any jury

 5         trials at this time.      Judges also remain unable to hold in-

 6         person hearings in most civil matters.

 7                  iii. The final phase of the Reopening Plan, Phase 3,

 8         will be implemented at a date to be determined.          During this

 9         Phase, jury trials may resume.       As a practical matter, however,

10         this District is unlikely to conduct a substantial number of

11         jury trials -- and reach its former capacity -- until several

12         months after the implementation of Phase 3.

13            c.    On April 9, 2020, the Judicial Council of the Ninth

14         Circuit declared a judicial emergency in this District pursuant

15         to 18 U.S.C. § 3174(d).      The Judicial Council declared this

16         emergency because, among other reasons, the Central District of

17         California is one of the busiest judicial districts in the

18         country.

19            d.    As described in the report accompanying the Judicial

20         Council’s declaration, this District currently ranks 3rd in the

21         Ninth Circuit and 12th nationally in weighted filings, with 692

22         weighted filings per judgeship for the 12-month period ending

23         December 31, 2019.     Overall, the total civil and criminal

24         filings in the District reached 16,890 in 2019.          While the

25         judicial emergency has been somewhat alleviated by the recent

26         Senate confirmation of three new judges on September 15, 2020,

27         the district still will continue to carry heavy caseloads, even

28

                                           5
     Case 2:15-cr-00662-ODW Document 625 Filed 10/14/20 Page 6 of 8 Page ID #:4492



 1         apart from the backlog due to circumstances surrounding COVID-

 2         19.

 3           e.     As the Judicial Conference concluded, the exceptionally

 4         large number of cases pending in this District represents an

 5         emergency.    A vacancy on a district court is generally

 6         considered an “emergency” if the court’s “weighted filings”

 7         exceed 600 per judgeship.      The Central District of California’s

 8         weighted filings, 692 per judgeship (61 percent above the

 9         Conference standard), are high enough for each Judge’s caseload

10         to be deemed an emergency.       While the number of pending cases

11         per judge has marginally decreased with the addition of the

12         three recently-confirmed judges, the large number of pending

13         cases will still constitute an emergency.

14           f.     Prior to the Judicial Council declaring the judicial

15         emergency, the number of criminal cases filed by the U.S.

16         Attorney’s Office had risen substantially over previous totals.

17         The USAO has represented that the number of AUSAs in the Central

18         District is at an all-time high, and that the USAO has

19         approximately 220 AUSAs to prosecute criminal cases.

20           g.     This District is authorized 27 permanent judgeships and

21         one temporary judgeship, but has seven vacancies.          Moreover,

22         seven active district judges are eligible to take senior status

23         or retire immediately.

24           h.     The ongoing COVID-19 pandemic will only exacerbate these

25         serious problems.     As described in an April 9 Bloomberg article

26         entitled “Short-Benched U.S. Trial Courts Face Post-Pandemic

27         Crisis,” districts with high caseloads and a large number of

28         judicial vacancies -- such as this District -- will be

                                           6
     Case 2:15-cr-00662-ODW Document 625 Filed 10/14/20 Page 7 of 8 Page ID #:4493



 1         challenged to deal with the huge backlog of trials, hearings,

 2         sentencings, and other matters once normal operations resume.

 3         In an email to Bloomberg commenting on this article, the former

 4         Chief Judge of this District agreed that the Central District of

 5         California will have a “significant backlog of trials” when

 6         normal operations resume.      She further expressed that the

 7         Judicial Council’s recent declaration was “critical for us,

 8         given that all ten of our district judge vacancies have been

 9         declared judicial emergencies, and that we have an extremely

10         heavy caseload.”     As stated above, even with the recent

11         confirmation of three judges, seven vacancies remain.

12           i.     While individual Judges currently have the discretion to

13         hold in-person hearings in criminal matters, social distancing

14         guidelines remain generally incompatible with in-person

15         hearings.    Many parties, including defendants, counsel, and

16         court staff, are also unable or unwilling to attend in-person

17         hearings due to legitimate safety concerns.         And transporting

18         detained defendants to these hearings may risk the spread of

19         COVID-19 within detention facilities, and result in defendants

20         being subject to quarantines upon their return to these

21         facilities.

22           j.     Given these facts, it is essential that Judges in this

23         District resolve as many matters as possible via video

24         teleconference and telephonic hearing.        By holding these

25         hearings now, this District will be in a much better position to

26         work through the backlog of criminal and civil matters when

27         normal operations resume.

28

                                           7
     Case 2:15-cr-00662-ODW Document 625 Filed 10/14/20 Page 8 of 8 Page ID #:4494



 1         (11) I therefore conclude that the guilty-plea hearing in this

 2   case cannot be further delayed without serious harm to the interests

 3   of justice.    If the Court were to delay this hearing until it can be

 4   held in-person, it would only add to the enormous backlog of criminal

 5   and civil matters facing this Court, and every Judge in this

 6   District, when normal operations resume.

 7         (12) In addition, in this specific case, the guilty-plea hearing

 8   cannot be further delayed without serious harm to the interests of

 9   justice because defendant is in custody and seeks to plead guilty by

10   video teleconference in order not to delay his sentencing hearing.

11         (13) The defendant consents to proceed with his guilty-plea

12   hearing by video teleconference.          Defendant also understands that,

13   under Federal Rules of Criminal Procedure 32 and 43, as well as the

14   Constitution, he may have the right to be physically present at this

15   hearing.    Defendant understands that right and voluntarily agrees to

16   waive it and to proceed remotely by video teleconference.            Counsel

17   joins in this consent, agreement, and waiver.

18         (14) Based on the findings above, and my authority under

19   § 15002(b) of the CARES Act, the guilty-plea hearing in this case

20   will be conducted by video teleconference on October 14, 2020, at

21   10:00 a.m., if at the outset of such hearing, defendant makes a

22   knowing and voluntary waiver of his right to an in-person hearing.

23         IT IS SO ORDERED.

24

25     October 14, 2020

26     DATE                                     THE HONORABLE OTIS D. WRIGHT
                                                UNITED STATES DISTRICT JUDGE
27

28

                                           8
